Case 6:17-cr-00215-CEM-DCI Document 110-1 Filed 03/18/19 Page 1 of 2 PagelD 462

Attachment 1

 
Case 6:17-cr-00215-CEM-DCI Document 110-1 Filed 03/18/19 Page 2 of 2 PagelD 463

Case 6:17-cr-00215-CEM-DC!I Document 100 Filed 11/15/18 Page 52 of 57 PagelD 431
Case: 18-14225 Date Filed: 02/13/2019 Page: 141 of 147

 

32

—_

inform any other residents that the premises may be subject to

' 2 |-a search pursuant to this'condition. Failure to submit to a
3 {| search may be grounds for revocation.
4 You shall be prohibited from incurring new credit
5 | charges, opening additional lines of credit, or obligating
6 | yourself for any major purchases without the approval of your
7 | probation officer.
8 You shall provide the probation officer access to
“9 | any requested financial information.
10 The defendant, having been convicted of a qualifying .

11 felony shal? cooperate in the collection of DNA as directed by
12 | the probation officer.
13 The mandatory drug testing requirements of the
14 | Violent Crime Control Act are waived; however, The Court
15 | orders the defendant to submit to random drug testing not to
16 }..exceed 104 tests per year. _ eg te ene .
#17 As to restitution, pursuant to the stipulation of
18 } the parties, restitution is ordered to the victim H.C. in the
19 | amount of $8,675.
20 The Court waives the imposition of a fine.
Ke 21 Ms. Gable, are there any pending forfeiture matters
22 | to consider at this time?
23 MS. GABLE: Your Honor, there is one. So we would

24 ask the Court to enter an order consistent with the

25 | preliminary order of forfeiture at Document 53, but we would

 

 

 

 
